

	

		II

		109th CONGRESS

		1st Session

		S. 305

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2005

			Mr. Craig introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of the Interior

		  to recruit volunteers to assist with or facilitate the activities of various

		  agencies and offices of the Department of the Interior.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Department of the Interior Volunteer

			 Recruitment Act of 2005.

		

			2.

			Purpose

			The purpose of this Act is to

			 authorize the Secretary of the Interior to recruit and use volunteers to assist

			 with or facilitate the programs of the Bureau of Indian Affairs, the United

			 States Geological Survey, the Bureau of Reclamation, and the Office of the

			 Secretary.

		

			3.

			Volunteer authority

			

				(a)

				In general

				The Secretary of the Interior

			 (referred to in this Act as the Secretary) may, without regard

			 to the civil service laws (including regulations), recruit, train, and accept

			 the services of individuals, contributed without compensation as volunteers, to

			 assist with or facilitate the activities administered by the Secretary through

			 the Bureau of Indian Affairs, the United States Geological Survey, the Bureau

			 of Reclamation, and the Office of the Secretary.

			

				(b)

				Restrictions on activities of volunteers

				

					(1)

					In general

					In accepting the services of

			 volunteers, the Secretary shall not permit the use of volunteers—

					

						(A)

						in law enforcement;

					

						(B)

						in regulatory and enforcement

			 work;

					

						(C)

						in policymaking processes;

			 or

					

						(D)

						to displace any

			 employee.

					

					(2)

					Private property

					No volunteer services

			 authorized by this Act may be conducted on private property unless the officer

			 or employee supervising the volunteer obtains from the property owner

			 appropriate consent to enter the property.

				

					(3)

					Hazardous duty

					The Secretary may accept the

			 services of a volunteer in hazardous duty only if the Secretary determines that

			 the volunteer is skilled in performing hazardous duty activities.

				

					(4)

					Supervision

					The Secretary shall ensure

			 that an appropriate officer or employee of the United States provides adequate

			 and appropriate supervision of each individual that volunteers under this

			 Act.

				

				(c)

				Provision of services and costs

				The Secretary may provide for

			 services and costs incidental to the use of volunteers under this Act,

			 including—

				

					(1)

					transportation;

				

					(2)

					supplies;

				

					(3)

					uniforms;

				

					(4)

					lodging;

				

					(5)

					without regard to the place

			 of residence of the volunteers, subsistence;

				

					(6)

					recruiting;

				

					(7)

					training;

				

					(8)

					supervision; and

				

					(9)

					awards and recognition,

			 including nominal cash awards.

				

				(d)

				Federal employment status of volunteers

				

					(1)

					In general

					Except as otherwise provided

			 in this subsection, a volunteer under this Act shall not be—

					

						(A)

						considered to be a Federal

			 employee; or

					

						(B)

						subject to any provision of

			 law relating to Federal employment, including provisions relating to—

						

							(i)

							hours of work;

						

							(ii)

							rates of compensation;

						

							(iii)

							leave;

						

							(iv)

							unemployment compensation;

			 and

						

							(v)

							Federal employee

			 benefits.

						

					(2)

					Liability

					Volunteers under this Act

			 shall be considered to be employees of the United States for the purposes

			 of—

					

						(A)

						chapter 171 title 28, United

			 States Code;

					

						(B)

						subchapter I of chapter 81 of

			 title 5, United States Code; and

					

						(C)

						claims relating to damage to,

			 or loss of, personal property of a volunteer incident to volunteer service,

			 which shall be subject to section 3721 of title 31, United States Code.

					

					(3)

					Conflicts of interest

					

						(A)

						In general

						Volunteers under this Act

			 shall be subject to chapter 11 of title 18, United States Code, unless the

			 Secretary, with the concurrence of the Director of the Office of Government

			 Ethics, determines that the provisions of that chapter, other than section 201,

			 shall not apply to the actions of a class of volunteers who carry out only

			 those duties or functions specified in the determination.

					

						(B)

						Publication of determination

						The Secretary shall publish

			 in the Federal Register any determinations made under subparagraph (A).

					

